DISMISS and Opinion Filed October 25, 2018.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00420-CV

                              626 IT SYSTEMS, LLC, Appellant
                                           V.
                               MARY E. ERICKSON, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-05297-B

                              MEMORANDUM OPINION
                        Before Justices Stoddart, Whitehill, and Boatright
                                   Opinion by Justice Stoddart
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant no

longer wishes to pursue this appeal. Accordingly, we grant the motion and dismiss the appeal.

TEX. R. APP. P. 42.1(a)(1).




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE

180420F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 626 IT SYSTEMS, LLC, Appellant                     On Appeal from the County Court at Law
                                                    No. 2, Dallas County, Texas
 No. 05-18-00420-CV         V.                      Trial Court Cause No. CC-15-05297-B.
                                                    Opinion delivered by Justice Stoddart.
 MARY E. ERICKSON, Appellee                         Justices Whitehill and Boatright
                                                    participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee MARY E.
ERICKSON recover her costs of this appeal from appellant 626 IT SYSTEMS, LLC.


Judgment entered this 25th day of October, 2018.




                                              –2–